Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 11/19/2020 has been considered.
Claims 1, 7 and 20 are amended. Claims 1-23 remain pending in this application and an action on the merits follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., in view of U.S. Patent Application Publication No. 2018/0305125 to Guo et al., and further in view of U.S. Patent Application Publication No. 2016/0027261 to Motoyama.
With regard to claims 1 and 20, Pomerantz discloses a system comprising: 
a plurality of shelves (Fig. 8, paragraph 9, col. 6-8, available storage shelf); 
a plurality of display units coupled to the shelves (Fig. 8, col. 15, lines 23-25, A visual or audio indicator 306, such as a lamp, or speaker); 
memory (Fig. 8, col. 7, lines 55-58,  update their databases on items in storage at the local delivery container); and 
a processor physically coupled to the memory and communicatively coupled to the display units, wherein the processor is configured to (Fig. 8, col. 15, lines 13-25, a local processor 310. A visual or audio indicator 306): 
receive an identifier of a parcel (Fig. 8, col. 16, lines 17-22, The operator takes the first package that is addressed to this container from the truck, and inputs the relevant information about the package into the control panel. This can be accomplished 
in response to receiving the identifier of the parcel, determine a recipient spot/a shelf location on a shelf among the shelves for storing the parcel based at least in part on a comparison of an expected parcel physical configuration value with a shelf physical configuration limit (Fig. 8, col. 16, lines 27-31, Once the bar code has been read, the controller produces an audible indication, and assigns a vacant locker to this package. As the lockers may be of different sizes, the controller can optionally use the information retrieved about this delivery, to assign a proper size locker to the package. Examiner notes that it’s obvious to retrieve information such as weight and size of the delivery thru the barcode reading. Examiner notes that a size locker is considered as “a shelf physical configuration limit”); 
in response to determining the recipient spot/ shelf location, identify one or more of the display units to update (Fig. 8, col. 16, lines 32-34, Then the controller unlocks the assigned locker, displays or pronounces the locker number, and turns on the visual indicator on the door of the locker); and 
in response to identifying one or more of the display units to update, update graphical output of the identified one or more display units to each present a parcel storage location indication indicative of the determined recipient spot/shelf location for storing the parcel/on which the parcel is stored (Fig. 8, col. 16, lines 32-34, Then the controller unlocks the assigned locker, displays or pronounces the locker number. Examiner notes that the locker number is displayed on a display for the operator, which 
However, Pomerantz does not disclose the expected parcel physical configuration value is weight value and the shelf physical configuration limit can be a shelf weight limit; and determine a recipient spot based at least in part on a comparison of a shelf weight limit and an aggregate physical configuration of parcels residing on the shelf.
However, Guo teaches the expected parcel physical configuration value is weight value and the shelf physical configuration limit can be a shelf weight limit (Large packages exceeding a predetermined size or a predetermined weight will be rejected. Examiner notes that a weight for a large package cannot exceed a predetermined weight of a locker, which is considered as “the expected parcel physical configuration value is weight value and the shelf physical configuration limit can be a shelf weight limit”, paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Pomerantz to include, the expected parcel physical configuration value is weight value and the shelf physical configuration limit can be a shelf weight limit, as taught in Guo, in order to improve public assessable automated robotic warehouse (Guo, paragraph 2).
However, Motoyama teaches determine a recipient spot based at least in part on a comparison of a shelf weight limit and an aggregate physical configuration of parcels residing on the shelf (Weight readings may also be used to identify a locker compartments that is empty and available for use. For example, if a weight of the  For example, locker manager may compare the measurements of the package with the dimensions of the available locker compartments, and select the locker compartment that is large enough to hold the package. Various methods of determining the best-fit locker for the package are described in FIG. 7. Examiner notes that a weight of the contents of the locker compartment is considered as “an aggregate physical configuration of parcels residing on the shelf”. Examiner notes that a certain weight threshold can be considered as “a shelf weight limit”. Therefore, a remaining available weight capacity in the locker compartment is determined based on a weight of the contents of the locker compartment and a certain weight threshold, paragraphs 56-57 and 196).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Pomerantz to include, determine a recipient spot based at least in part on a comparison of a shelf weight limit and an aggregate physical configuration of parcels residing on the shelf, as taught in Motoyama, in order to identify the best-fit locker compartment for a package (Motoyama, paragraph 57).
With regard to claim 2, Pomerantz discloses the processor is further configured to generate a notification of a drop-off of the parcel (col. 6, lines 25-33, a consumer can 
With regard to claim 3, Pomerantz discloses one or more sensors within or on top of the shelves and communicatively coupled to the processor, wherein the one or more sensors each comprise a motion sensor, a weight sensor, or a light sensor (Fig. 8, col. 15, lines 26-28, A sensor, such as a piezoelectric converter or a light beam/photocell combination, that can sense if the locker is empty or contains a package).
With regard to claim 6, Pomerantz discloses the processor is further configured to update graphical output to graphically distinguish the identified one or more of the display units to be updated from other display units within the plurality of display units (Fig. 8, col. 16, lines 32-34, the locker number is displayed).  
With regard to claim 21, Pomerantz discloses a speaker configured to provide an audible indication based upon the speaker being located at a shelf location corresponding to where the parcel is stored among the shelves corresponding to the recipient spot on which the parcel is to be placed for later pickup (Fig. 8, col. 15, lines 13-25 and col. 16, lines 32-34).  
Claims 7-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., in view of U.S. Patent Application Publication No. 2018/0305125 to Guo et al., and further in view of U.S. Patent Application Publication No. 2001/0045893 to Swartzel et al.
With regard to claim 7, Pomerantz discloses a system comprising: 

a plurality of display units coupled to the shelves (Fig. 8, col. 15, lines 23-25, A visual or audio indicator 306, such as a lamp, or speaker); 
memory (Fig. 8, col. 7, lines 55-58,  update their databases on items in storage at the local delivery container); and 
a processor physically coupled to the memory and communicatively coupled to the display units, wherein the processor is configured to (Fig. 8, col. 15, lines 13-25, a local processor 310. A visual or audio indicator 306): 
receive an identifier of a parcel (Fig. 8, col. 16, lines 17-22, The operator takes the first package that is addressed to this container from the truck, and inputs the relevant information about the package into the control panel. This can be accomplished in a variety of ways. For example, this could be accomplished by using information on the package label such as a bar-code); 
in response to receiving the identifier of the parcel, determine a recipient spot/a shelf location among the shelves on which the parcel is stored (Fig. 8, col. 17, lines 15-39, The controller then checks whether the container is holding any packages that this consumer is authorized to pick up. If it is, it determines which locker(s) they are located in. The controller then turns on the indications on the lockers and unlocks the doors. It also displays the numbers of lockers.); 
in response to determining the recipient spot/ shelf location on which the parcel is stored, identify one or more of the display units to update (Fig. 8, col. 17, lines 15-39, Then the controller unlocks the assigned locker, displays or pronounces the locker number, and turns on the visual indicator on the door of the locker); and 

However, Pomerantz does not disclose match the parcel identifier with a scan of an on-parcel identifier located on the parcel stored at the shelf location; and in response to the match of the parcel identifier with the scan of the on-parcel identifier, stop providing display unit output.
However, Guo teaches match the parcel identifier with a scan of an on-parcel identifier located on the parcel stored at the shelf location; and in response to the match of the parcel identifier with the scan of the on-parcel identifier, display unit output can be controlled (Each locker may have a light or display 244 to indicate an occupancy status. Each locker may be accessed directly from a cellphone application to scan a quick response (QR) code. In examples of the present disclosure, a locker has a sensor assembly 242 to scan a barcode, a QR code or an RFID. the carrier keys in the request on the locker or scan QR code of a unit of the locker. For arrow 801b, the locker notifies the controller with the request for a package to be dropped into the locker unit. The locker notifies the controller that the pallet is in the requested/assigned locker unit and then unlocks the front door of the unit. For arrow 806, the controller notifies the carrier  paragraph 5, 40 and 61-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Pomerantz to include, match the parcel identifier with a scan of an on-parcel identifier located on the parcel stored at the shelf location; and in response to the match of the parcel identifier with the scan of the on-parcel identifier, display unit output can be controlled, as taught in Guo, in order to improve public assessable automated robotic warehouse (Guo, Fig. 2 and Fig. 8, paragraphs 34 and ).
However, Swartzel teaches controlling the displaying unit output include stop providing display unit output (A subsequent hand-held RF unit scan of a different product barcode causes the RF unit 51 to send a signal to the TSC 28 which causes the TSC 28 to send a signal which stops the flashing of the annunciator associated with the previously scanned product barcode and a signal which causes the annunciator of the tag(s) associated with the new product barcode scan to begin flashing so that the store personnel can locate the next stock location. Examiner notes that TSC 28 to send a signal which stops the flashing of the annunciator can be considered as “controlling the displaying unit output include stop providing display unit output”, paragraphs 48).
stop providing display unit output, as taught in Swartzel, in order to expand retail display functions within an electronic product information display system (Swartzel, paragraph 2).
With regard to claim 8, Pomerantz discloses the processor is further configured to receive confirmation of a pickup of the parcel (col. 17, lines 30-34, the controller senses that the lockers are vacant, and that the doors are closed. It locks the doors and marks these lockers as vacant. Optionally the controller updates a central database that the packages have been picked up).  
With regard to claim 9, Pomerantz discloses the processor is further configured to generate a notification of a pickup of the parcel (col. 6, lines 25-33).  
With regard to claim 10, Pomerantz discloses a speaker configured to provide an audible indication based upon the speaker being located at a shelf location corresponding to where the parcel is stored among the shelves corresponding to the recipient spot on which the parcel is to be placed for later pickup (Fig. 8, col. 15, lines 13-25 and col. 16, lines 32-34).  
  With regard to claim 11, Pomerantz discloses the processor is further configured to update graphical output of the identified display units to graphically distinguish the display units associated with the3372614-45/KRO0005PA location on which the parcel is to be placed for later pickup from other display units within the plurality of display units (Fig. 8, col. 16, lines 32-34).  
claim 12, Pomerantz discloses one or more sensors within or on top of the shelves and communicatively coupled to the processor, wherein the one or more sensors each comprise a motion sensor, a weight sensor, or a light sensor (Fig. 8, col. 15, lines 26-28, A sensor, such as a piezoelectric converter or a light beam/photocell combination, that can sense if the locker is empty or contains a package).
With regard to claim 13, Pomerantz discloses the processor is further configured to generate a notification, based upon motion sensor data, of a pickup of the parcel from the shelf location on which the parcel is stored (col. 6, lines 18-27 and col. 18, lines 35-64, which is a schematic drawing of an optical sensor mechanism for detection of vacancy of a locker. The items are loaded into the delivery container, automatically stored in available storage locations, normally provided as shelves or dynamically allocatable lockers, updating the local and remote inventory records about their presence and exact storage location. A consumer can then be notified by any of several alternative means of communication, that a shipped item is waiting for him in a delivery container at a specific location).  
With regard to claim 14, Pomerantz discloses the processor is further configured to: generate a notification, based upon motion sensor data, of a pickup of the parcel from the shelf location on which the parcel is stored; and generate a subsequent notification of pickup of the parcel (col. 6, lines 18-27, col. 17, lines 30-34, and col. 18, lines 35-64).  
With regard to claim 19, Pomerantz discloses a cage on one of the plurality of shelves, wherein the cage is configured to provide access to an authenticated recipient .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., U.S. Patent Application Publication No. 2018/0305125 to Guo et al., and U.S. Patent Application Publication No. 2016/0027261 to Motoyama, and further in view of U.S. Patent Application Publication No. 2017/0091711 to Akselrod et al.
With regard to claim 4, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the sensor is a weight sensor and the processor is further configured to compare weight data obtained from a weight sensor to an expected weight value associated with the identifier of the parcel.  
However, Akselrod teaches the sensor is a weight sensor and the processor is further configured to compare weight data obtained from a weight sensor to an expected weight value associated with the identifier of the parcel (Drop box 102 also includes scale 114 to weigh packages when they are deposited into drop box 102 to measure the weight of the package to determine shipping costs or to compare the weight to the recorded weight autonomous device 120 measured at pickup time to determine if the weights are substantially equal, paragraph 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the sensor is a weight sensor and the processor is further configured to compare weight .
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., U.S. Patent Application Publication No. 2018/0305125 to Guo et al., and U.S. Patent Application Publication No. 2016/0027261 to Motoyama, and further in view of U.S. Patent Application Publication No. 2018/0108078 to Howell.
With regard to claims 5 and 22, the combination of references substantially discloses the processor is further configured to update graphical output of one or more of the identified display units to each display a message pointing to the recipient spot on which the parcel is to be placed for later pickup (Fig. 8, col. 16, lines 32-34 and col. 17, lines 27-29), however, the combination of references does not disclose update graphical output to display an arrow.  
However, Howell teaches update graphical output to display an arrow (Displays 22 in aisle 14C may display arrows (e.g., see displays 105, 106 in FIG. 3), illuminated or blinking LED lights, or other indicators to continue to direct the user toward the modular, bay, shelf, and/or item that represents the location of the destination, paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, update graphical output to display an arrow, as taught in Howell, in order to control the .
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., U.S. Patent Application Publication No. 2018/0305125 to Guo et al., and U.S. Patent Application Publication No. 2001/0045893 to Swartzel et al., and further in view of China Patent Application No. CN 106251500 to Xiang.
With regard to claim 15, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the processor is further configured to update the one or more display units to provide display unit output based upon an amount of time a parcel has been at the shelf location on which the parcel is stored.  
However, Xiang teaches the processor is further configured to update the one or more display units to provide display unit output based upon an amount of time a parcel has been at the shelf location on which the parcel is stored (the storage time timer is arranged in a cabinet door of the refrigeration cabinet set and is connected with the control circuit board. The LED digital display panel is used for showing the storage time and prevent the fresh package from going bad after long-term storage in the cabinet, abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the processor is further configured to update the one or more display units to provide display unit output based upon an amount of time a parcel has been at the shelf location .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., U.S. Patent Application Publication No. 2018/0305125 to Guo et al., and U.S. Patent Application Publication No. 2001/0045893 to Swartzel et al., and further in view of U.S. Patent Application Publication No. 2018/0108078 to Howell.
With regard to claim 16, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the processor is further configured to update the one or more display units to provide display unit output based upon a recipient indicating that they are en route to pick up the parcel.  
However, Howell teaches the processor is further configured to update the one or more display units to provide display unit output based upon a recipient indicating that they are en route to pick up the parcel (In some embodiments, the navigational route is for picking items of interest. In some embodiments, different electronic displays display the directions for guiding the mobile device along the navigational route, paragraphs 20 and 22).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the processor is further configured to update the one or more display units to provide display unit output based upon a recipient indicating that they are en route to pick up the 
With regard to claim 17, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the processor is further configured to update the one or more display units to each display an arrow pointing to the shelf location on which the parcel is stored.  
However, Howell teaches the processor is further configured to update the one or more display units to each display an arrow pointing to the shelf location on which the parcel is stored (Displays 22 in aisle 14C may display arrows (e.g., see displays 105, 106 in FIG. 3), illuminated or blinking LED lights, or other indicators to continue to direct the user toward the modular, bay, shelf, and/or item that represents the location of the destination, paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the processor is further configured to update the one or more display units to each display an arrow pointing to the shelf location on which the parcel is stored, as taught in Howell, in order to control the display of content displayed at an electronic shelf label or digital sign (Howell, paragraph 3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., U.S. Patent Application Publication No. 2018/0305125 to Guo et al., and U.S. Patent Application Publication No. 2001/0045893 to Swartzel et al., and further in view of U.S. Patent Application Publication No. 2015/0186849 to Torres et al.
claim 18, the combination of references discloses the processor is further configured to: authenticate a recipient based upon facial recognition or login credentials; and in response to either the upon facial recognition or login credentials, determine a shelf location among the shelves on which the parcel is stored (Pomerantz, Fig. 8, col. 16, lines 1-5 and lines 27-34, col. 17, lines ,15-25, In this embodiment of the invention, a customer can approach the container control unit and identify him or herself. Identification may take the form of swiping their credit card, entering a pre-assigned pass code, or other action. If it is, it determines which locker(s) they are located in), however, the combination of references does not disclose in response to receiving the identifier of the parcel, determine a shelf location.  
However, Torres teaches in response to receiving the identifier of the parcel, determine a shelf location (wherein a user of one of the plurality of lockers inputs the information into the computer, the computer and software verifying the information, the computer and software actuating the locking system within the door to unlock the compartment, and the user retrieving the delivered parcel from the compartment. wherein the information comprises at least one of name, address, phone number, e-mail, parcel number, tracking ID number, delivery company tracking ID number, account number, access number, verification number, delivery address, locker location, and compartment number, claims 7 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, in response to receiving the identifier of the parcel, determine a shelf location, as taught in .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,693,745 to Pomerantz et al., U.S. Patent Application Publication No. 2018/0305125 to Guo et al., and U.S. Patent Application Publication No. 2016/0027261 to Motoyama, and further in view of U.S. Patent Application Publication No. 2002/0095353 to Razumov.
With regard to claim 23, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose in response to the parcel being removed from the recipient spot, comparing an identifier of a person that removed the parcel to an identifier of an intended recipient of the parcel; and in response to a mismatch between the identifier of the person that removed the parcel and the identifier of the intended recipient, outputting a notification to a control gate or checkout station located at an entrance of a store in which the parcel is located.  
However, Razumov teaches in response to the parcel being removed from the recipient spot, comparing an identifier of a person that removed the parcel to an identifier of an intended recipient of the parcel; and in response to a mismatch between the identifier of the person that removed the parcel and the identifier of the intended recipient, outputting a notification to a control gate or checkout station located at an entrance of a store in which the parcel is located (The service and storage area 202 may be provided with a security system 204 for preventing unauthorized access to the service and storage area 202. For example, the security system 204 may include an retail facility 12 may comprise an access control system 206 arranged near an entrance/exit area to control customer's access to the retail facility 12 and customer's exit from the retail facility 12. Check-out stations 208 may be arranged near the exit to enable customers to pay for their purchases. The video camera 214 monitoring the pick-up section 210A is able to detect if a person other than the customer assigned to the pick-up station accesses a purchase delivered to that pick-up station. The video cameras assigned to the service and storage area 202 are able to detect if a non-authorized person accesses any package in the service and storage area, and to detect if a sales assistant opens a package. Further, the video cameras 214 may monitor the check out stations 208, service and storage area 202 and an entrance/exit area of the retail facility 12. The tracking system comprises an unauthorized access alarm mechanism for indicating that an unauthorized person has access to the package. Examiner notes that it’s obvious to control an entrance/exit when the video camera monitoring a person other than the customer assigned to the pick-up station accesses a purchase delivered to that pick-up station, which is considered as “outputting a notification to a control gate when a mismatch between the identifier of the person that removed the parcel and the identifier of the intended recipient”, paragraphs 68-69, 88, 90, and 92, claim 10).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, in response to the parcel being removed from the recipient spot, comparing an identifier of a person that removed the parcel to an identifier of an intended recipient of the parcel; 


	
Response to Arguments
Applicants' arguments filed on 11/19/2020 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose determine a recipient spot/a shelf location among the shelves for storing the parcel based at least in part on a comparison of an expected parcel weight value with a shelf weight limit and an aggregate weight of parcels residing on the shelf; and in response to the match of the parcel identifier with the scan of the on-parcel identifier, stop providing display unit output”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687